DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities: 
The limitation “a ductility that is great than a ductility of the matrix” in claims 5 and 14 should read “a ductility that is greater than a ductility of the matrix”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-17 recite the limitation "the reinforcing material" in claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is not clear what is the joint inventor claiming as the invention in claims 11-17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0293960).
With regard to claim 9, Kim teaches a battery cell comprising a lithium metal anode, a solid electrolyte, and a cathode (par.0088). The solid electrolyte separates the anode from the cathode and is in contact with the lithium metal anode.
Therefore, the battery cell of Kim anticipates the battery of claim 9.

Claims 1, 7, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaassen et al. (US 2007/0015060).
With regard to claims 1 and 7, Klaassen et al. teach a multilayer electrolyte comprising a soft electrolyte layer between two LiPON Layers (par.0013, fig. 1A and Table 1, par.0049). The soft electrolyte layer may comprise PEO (polyethylene oxide) and a lithium salt (par.0013 and Table 1 in par.0049).

The specification further teaches that the ductility of polyethylene oxide is higher than the ductility of the matrix 112 (par.0022).Polyethylene oxide is used as reinforcing material to improve the fracture toughness of the electrolyte (par.0006 and par.0022).
Therefore, the multilayer electrolyte of Klaassen et al. is equivalent to a composite electrolyte in claim 1, wherein:
-the layers of LiPON are equivalent to the matrix; and
-the layer comprising polyethylene is equivalent to the reinforcing material.
The layer comprising polyethylene oxide meets the limitations of claim 7 for “the reinforcing material includes at least one layer, the at least one layer having a ductility that is greater than a ductility of the matrix”.
Therefore, the multi-layer electrolyte of Klaassen et al. is equivalent to the electrolyte in claims 1 and 7 of the instant application.
With regard to claim 9, Klaassen et al. teach the battery cell in fig.1A:
 
    PNG
    media_image1.png
    202
    303
    media_image1.png
    Greyscale
.

The LiPON layers (114) and (124) and the soft electrolyte layer (130) form a multi-layered electrolyte (abstract, par.0013).
The multilayered electrolyte separates the anode (121) from the cathode (111), and it is in contact with the anode (121) (fig.1A and par.0046).
Therefore, the battery cell in fig.1A of Klaassen et al. anticipates the battery in claim 9 of the instant application.
With regard to claims 10 and 16, Klaassen et al. teach a multilayer electrolyte comprising a soft electrolyte layer between two LiPON Layers (par.0013, fig. 1A and Table 1, par.0049). The soft electrolyte layer may comprise PEO (polyethylene oxide) and a lithium salt (par.0013 and Table 1 in par.0049).
The multilayer electrolyte of Klaassen et al. has the same structure as the electrolyte in fig. 7 of the instant application, wherein the matrix 112 is LiPON and the layer 116 comprises polyethylene oxide. The instant application teaches LiPON for the matrix 112 and polyethylene oxide for the layer 116 (par.0016 and par.0022 of the specification of the instant).
The specification further teaches that the ductility of polyethylene oxide is higher than the ductility of the matrix 112(par.0022).Polyethylene oxide is used as reinforcing material to improve the fracture toughness of the electrolyte (par.0006 and par.0022).

-the layers of LiPON are equivalent to the matrix; and
-the layer comprising polyethylene is equivalent to the reinforcing material.
The layer comprising polyethylene oxide meets the limitations of claim 16 for “the reinforcing material includes at least one layer, the at least one layer having a ductility that is greater than a ductility of the matrix”.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin et al. (US 2017/0170515).
With regard to claims 1, 2, 5, and 6, Yushin et al. teach a solid electrolyte which may be a sulfide-based electrolyte or an oxide-based electrolyte (par.0034). The sulfide or the oxide form the “matrix” in claim 1.
Yushin et al. further teach that nanowires, nanotubes or platelets of BN, alumina, SiC, and other ceramic materials may be introduced into the solid electrolyte to enhance its fracture toughness (par.0098).
The nanowires, nanotubes or platelets meet the limitations of claim 1 for “reinforcing material introduced into the matrix, the reinforcing material configured to increase a fracture toughness of the composite electrolyte” in claim 1.
The nanowires and nanowires are used to increase the fracture toughness of the electrolyte (par.0098). This implies that the nanowires and nanotubes have greater fracture toughness than the sulfide-based or the oxide-based electrolyte. 

Nanowires and nanoribbons are fibers (see par.0017 of the specification of the instant application), and they meet the limitation of claim 2 for “the reinforcing material includes a plurality of fibers, each of the fibers having a tensile strength that is greater than a tensile strength of the matrix”.
The platelets meet the limitations of claim 5 for “the reinforcing material includes a plurality of plates, each of the plates having a ductility that is greater than a ductility of the matrix”.
The platelets are used to increase the fracture toughness of the electrolyte (par.0098). This implies that the platelets have greater fracture toughness than the sulfide-based electrolyte or the oxide-based electrolyte. This meets the limitation of claim 6 for “the reinforcing material includes a plurality of plates, each of the plates having a fracture toughness that is greater than a fracture toughness of the matrix”.
The solid electrolyte is used in a battery (par.0034-0035).
Therefore, the solid electrolyte of Yushin is equivalent to the composite electrolyte in claims 1, 2, 5, and 6.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takami et al. (US 2014/0193689).
2) particles to improve the strength of the electrolyte (par.0017-0018).
The sulfide-based electrolyte is equivalent to the matrix in claim 1.
The silicon oxide (SiO2)/ silica particles are particles with high fracture toughness and are used as reinforcing material (see par.0019 of the specification of the instant application).Therefore, the particles meet the limitation of claim 1 for a reinforcing material introduced into the matrix, and the limitations of claim 4.
The sulfide-based electrolyte is used in a battery (abstract, par.0050).
The sulfide-based electrolyte containing silicon oxide (SiO2) particles anticipates the composite electrolyte in claims 1 and 4 of the instant application.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al. (US Patent 7,855,017).
With regard to claims 1 and 2, Snyder et al. teach a body of solid electrolyte material (20) comprising body of glass fiber (22) to reinforce the electrolyte (20) (fig. 1, lines 33-44).
Snyder et al. also teach that carbon nanotubes may be used to reinforce the electrolyte (20) (column 4, lines 50-58).
The body of solid electrolyte material (20) is equivalent to the matrix in claim 1.
The body of glass fiber (22) and the carbon nanotubes are equivalent to the reinforcing material in claim 1.

The solid electrolyte is used in a battery (column 4, lines 9-10).
Therefore, the solid electrolyte of Snyder et al. anticipates the composite electrolyte of claims 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent 7,855,017) in view of Tsukuda et al. (US Patent 6,511,774).
With regard to claim 8, Snyder et al. teach a solid electrolyte which is equivalent to the composite electrolyte of claim 1 (see paragraph 11 above).
Snyder et al. do not specifically teach the type of glass fibers used for the body of glass fiber material (22).
Tsukuda et al. teach a battery separator which is high in penetration strength (column 59, lines 62-67). Silica glass fibers may be used in the battery separator, and they provide the battery with excellent shelf stability and excellent heat stability (column 60, lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silica glass fibers for the glass fiber material (22) of Snyder, in order to improve the penetration strength of the solid electrolyte, the shelf stability, and the heat stability of the battery.
Silica glass has high tensile strength, as evidenced in par.0005 of Crownover et al. (US 2006/0222305).
Materials with improved/high tensile strength have also improved/high fracture toughness, as evidenced in the abstract of Atkins (GB 2 108 558).
A body (22) of silica glass fibers of Snyder modified by Tsukuda is equivalent to a “reinforcing material including at least one layer, the at least one layer having a fracture toughness that is greater than the fracture toughness of the matrix”.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent 7,855,017) in view of Morigaki et al. (US Patent 6,821,675).
With regard to claim 3, Snyder et al. teach a solid electrolyte which is equivalent to the composite electrolyte of claim 1 (see paragraph 11 above).
Snyder et al. teach that polymeric particles may be used to reinforce the electrolyte body (20) (column 4, lines 50-55), but fail to specifically teach the type of polymeric particles.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polypropylene particles for reinforcing the electrolyte body (20) of Snyder et al.
Polypropylene particles have high ductility, as shown in par.0018 of the specification of the instant application.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0293960) in view of Takami et al. (US 2014/0193689).
With regard to claim 10, Kim teaches the battery of claim 9 (see paragraph 7 above). Kim teaches that the battery comprises a solid electrolyte which may be a sulfide-based electrolyte or an oxide-based electrolyte (par.0024), but fail to teach the composite electrolyte in claim 10.
Takami et al. teach a battery comprising a sulfide-based electrolyte (abstract, par.0050). The sulfide-based electrolyte may comprise dispersed silicon oxide (SiO2) particles in order to improve the strength of the electrolyte.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to disperse silicon oxide (SiO2) particles in the sulfide-based electrolyte of Kim, in order to improve the strength of the electrolyte.
The sulfide-based electrolyte is equivalent to the matrix in claim 10.
2) particles are “a reinforcing material introduced into the matrix, the reinforcing material configured to increase a fracture toughness of the composite electrolyte” (see definition in par.0019 of the specification of the instant application).
With regard to claim 13, the silicon oxide (SiO2, silica) particles are particles with high fracture toughness and are used as reinforcing material (see par.0019 of the specification of the instant application).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0293960) in view Snyder et al. (US Patent 7,855,017).
With regard to claim 10, Kim teaches the battery of claim 9 (see paragraph 7 above). Kim teaches that the battery comprises a solid electrolyte (par.0024), but fail to teach the composite electrolyte in claim 10.
Snyder et al. teach a battery comprising a body of solid electrolyte material (20)(fig. 1, column 4, lines 10-35), and further teach that carbon nanotubes may be used to reinforce the electrolyte material (20) (column 4, lines 41-44 and 50-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the carbon nanotubes of Snyder et al. in the solid electrolyte of Kim, in order to reinforce the electrolyte.
The sulfide-based electrolyte is equivalent to the matrix in claim 10.

With regard to claim 11, carbon nanotubes are fibers having a tensile strength that is greater that a tensile strength of the matrix (see par.0017 of the specification of the instant application).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2016/0293960) in view Snyder et al. (US Patent 7,855,017) as applied to claim 10 above, and further in view of Morigaki et al. (US Patent 6,821,675).
With regard to claim 12, Kim modified by Snyder teach the battery of claim 10 (see paragraph 16 above).
Snyder et al. further teach that polymeric particles may be used to reinforce the electrolyte body (20) (column 4, lines 50-55).
Kim and Snyder et al. fail to specifically teach the type of polymeric particles.
Morigaki et al. teach a secondary battery (abstract). The battery comprises a gel electrolyte layer wherein a polypropylene filler is used as structural reinforcement (column 15, lines 30-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polypropylene particles for reinforcing the solid electrolyte of Kim modified by Snyder.
Polypropylene particles have high ductility, as shown in par.0018 of the specification of the instant application.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2016/0293960) in view Snyder et al. (US Patent 7,855,017) as applied to claim 10 above, and further in view of Tsukuda et al. (US Patent 6,511,774).
With regard to claim 17, Kim modified by Snyder teach the battery of claim 10 (see paragraph 16 above).
Snyder et al. teach that a body of glass fiber material (22) may be used to reinforce the solid electrolyte (column 4, lines 41-44), but do not specifically teach the type of glass fibers used for the body of glass fiber material (22).
Tsukuda et al. teach a battery separator which is high in penetration strength (column 59, lines 62-67). Silica glass fibers may be used in the battery separator, and they provide a battery with excellent shelf stability and excellent heat stability (column 60, lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silica glass fibers for the glass fiber material (22) of Kim modified by Snyder, in order to improve the penetration strength of the electrolyte, the shelf stability and the heat stability of the battery.
Silica glass has high tensile strength, as evidenced in par.0005 of Crownover et al. (US 2006/0222305).
Materials with improved/high tensile strength have also improved/high fracture toughness, as evidenced in the abstract of Atkins (GB 2 108 558).
.

Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0293960) in view of Yushin et al. (US 2017/0170515).
With regard to claim 10, Kim teaches the battery of claim 9 (see paragraph 7 above). Kim teaches that the battery comprises a solid electrolyte which may be a sulfide-based electrolyte or an oxide-based electrolyte (par.0024), but fail to teach the composite electrolyte in claim 10.
Yushin et al. teach a battery comprising a solid electrolyte which may be a sulfide-based electrolyte or an oxide-based electrolyte (par.0034-0035). 
Yushin et al. further teach that nanowires, nanotubes or platelets of BN, alumina, SiC, and other ceramic materials may be introduced into the solid electrolyte to enhance its fracture toughness (par.0098).
Therefore, it would have been obvious to one of ordinary skill in the art to introduce the nanowires, nanotubes or platelets of BN, alumina, SiC, and other ceramic materials of Yushin et al. in the solid electrolyte of Kim, in order to enhance the fracture toughness of the electrolyte.
The solid electrolyte of Kim modified by Yushin is equivalent to the “matrix” in claim 10.

With regard to claims 11, 14, and 15, the nanowires and nanowires are used to increase the fracture toughness of the electrolyte (par.0098). This implies that the nanowires and nanotubes have greater fracture toughness than the sulfide-based or the oxide-based electrolyte. 
Materials with improved/high fracture toughness also have improved/high tensile strength and improved/high ductility, as evidenced in the abstract of Atkins (GB 2 108 558), column 1, lines 35-40 of Blackburn (US Patent 4,294,615), and par.0052 of Rajan et al. (US 2020/0248285).
Nanowires and nanoribbons are fibers (see par.0017 of the specification of the instant application) and they meet the limitation of claim 11 for “the reinforcing material includes a plurality of fibers, each of the fibers having a tensile strength that is greater than a tensile strength of the matrix”.
The platelets meet the limitations of claim 14 for “the reinforcing material includes a plurality of plates, each of the plates having a ductility that is greater than a ductility of the matrix”.
The platelets are used to increase the fracture toughness of the electrolyte (par.0098). This implies that the platelets have greater fracture toughness than the sulfide-based electrolyte or the oxide-based electrolyte. This meets the limitation of claim 15 for “the reinforcing material includes a plurality of plates, each of the plates having a fracture toughness that is greater than a fracture toughness of the matrix”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ANCA EOFF/           Primary Examiner, Art Unit 1796